Exhibit 10.3

[COMPANY LETTERHEAD]

November     , 2008

[Officer Name]

Valley National Bancorp

1455 Valley Road

Wayne, NJ 07470

Dear [Officer],

As you know, Valley National Bancorp (the “Company,” as further defined below)
has entered into a Securities Purchase Agreement, dated [insert date] (the
“Participation Agreement”), with the United States Department of Treasury
(“Treasury”) that provides for the Company’s participation in the Treasury’s
TARP Capital Purchase Program (“CPP”).

For the Company to participate in the CPP, and as a condition to the closing of
the investment contemplated by the Participation Agreement, the Company is
required to establish specified standards for incentive compensation to its
senior executive officers and to make changes to its compensation arrangements.
To comply with these requirements, and in consideration of the benefits that you
will receive as a result of the Company’s participation in the CPP, you agree as
follows:

(1) No Golden Parachute Payments. The Company is prohibiting any golden
parachute payments to you during any “CPP Covered Period”. A “CPP Covered
Period” is any period during which (A) you are a senior executive officer of the
Company, and (B) Treasury holds an equity or debt position acquired from the
Company in the CPP.

(2) Recovery of Bonus and Incentive Compensation. Any bonus and/or incentive
compensation paid to you during a CPP Covered Period is subject to recovery or
“clawback” by the Company if the payments were based on materially inaccurate
financial statements or any other materially inaccurate performance metric
criteria.

(3) Compensation Program Amendments. Each of the Company’s compensation, bonus,
incentive and other benefit plans, arrangements and agreements (including, but
not limited to, golden parachute, severance and employment agreements)
(collectively, “Benefit Plans”) with respect to you is hereby amended
(notwithstanding any contrary language within such Benefit Plans) to the extent
necessary to give effect to provisions (1) and (2) above.



--------------------------------------------------------------------------------

In addition, the Company is required to review its Benefit Plans to ensure that
they do not encourage senior executive officers to take unnecessary and
excessive risks that threaten the value of the Company. To the extent any such
review requires revisions to any Benefit Plan with respect to you, you and the
Company hereby agree to execute such additional documents as the Company deems
necessary to effect such revisions.

(4) Definitions and Interpretation. This letter shall be interpreted as follows:

“Senior executive officer” means the Company’s “senior executive officers” as
defined in Subsection 111(b)(3) of EESA.

“Golden parachute payment” has the same meaning as in Subsection 111(b)(2)(C) of
EESA.

“EESA” means the Emergency Economic Stabilization Act of 2008 as implemented by
guidance or regulation that has been issued and is in effect as of the “Closing
Date,” as defined in the Participation Agreement.

The term “Company” includes any entities treated as a single employer with the
Company under 31 C.F.R. § 30.1(b) (as in effect on the Closing Date). You are
also delivering a waiver pursuant to the Participation Agreement, and, as
between the Company and you, the term “employer” in that waiver will be deemed
to mean the Company as used in this letter.

The term “CPP Covered Period” shall be limited by, and interpreted in a manner
consistent with, 31 C.F.R. § 30.11 (as in effect on the Closing Date).

Provisions (1) and (2) of this letter are intended to, and will be interpreted,
administered and construed to comply with Section 111 of EESA and, to the
maximum extent consistent with the preceding, to permit operation of the Benefit
Plans in accordance with their terms before giving effect to this letter.

This agreement will be governed by the laws of the State of New Jersey, except
to the extent that federal law controls.

 

2



--------------------------------------------------------------------------------

The Company’s Board of Directors appreciates the concessions you are making and
looks forward to your continued leadership.

 

Very truly yours, Valley National Bancorp By:  

 

Name:   Title:  

Intending to be legally bound, I hereby

agree with, acknowledge the sufficiency

of consideration for, and accept the foregoing terms.

 

 

                            [Officer Name] Dated: November     , 2008

 

3